DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/22 has been entered.

Response to Arguments
Applicant’s arguments, see response, filed 2/7/22, with respect to 16, 19, 22, 25-26 have been fully considered and are persuasive.  The previous rejection of these claims has been withdrawn, in view of the amendments and arguments, and a notice of allowance has been issued below. 

Allowable Subject Matter
Claims 16, 19, 22, 25-26 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 16, the prior art of record does not teach or suggest a method of manufacturing a color filter substrate, comprising: providing a base substrate; forming a black matrix comprising a plurality of openings and a bank surrounding each opening; forming a color filter layer in the plurality of openings; forming a first planarization layer covering the color filter layer so that the bank protrudes; forming a second planarization layer covering both the first planarization and the bank, forming a grating layer on the second planarization layer, wherein a vertical distance between a first portion overlapping the plurality of openings and a surface of the base substrate is greater than a vertical distance between a second portion overlapping the bank and the surface of the substrate, wherein 
The prior art of Song (US 2018/0210282 A1) discloses a method of manufacturing a color filter substrate, comprising: providing a base substrate; forming a black matrix comprising a plurality of openings and a bank surrounding each opening; forming a color filter layer in the plurality of openings; forming a first planarization layer covering the color filter layer so that the bank protrudes; forming a second planarization layer covering both the first planarization and the bank, forming a grating layer on the second planarization layer (Song, Figure 3). Song fails to disclose that a vertical distance between a first portion overlapping the plurality of openings and a surface of the base substrate is greater than a vertical distance between a second portion overlapping the bank and the surface of the substrate, wherein forming the second planarization comprises: coating a liquid-film forming material; and curing the liquid film-forming material to form the second planarization layer covering both the first planarization layer and the bank, wherein a contact angle between the liquid film-forming material and the bank is greater than a contact angle between the liquid film-forming material and the first planarization layer. The prior art of Sugitani (US 2018/0341147 A1) discloses a color filter substrate wherein a vertical distance between a first portion overlapping the plurality of openings and a surface of the base substrate is greater than a vertical distance between a second portion overlapping the bank and the surface of the substrate (Sugitani, Figure 1). Sugitani also fails to disclose that forming the second planarization comprises: coating a liquid-film forming material; and curing the liquid film-forming material to form the second planarization layer covering both the first planarization layer and the bank, wherein a contact angle between the liquid film-forming material and the bank is greater than a contact angle between the liquid film-forming material and the first planarization layer. The prior art of Wang (US 2017/0104042 A1) discloses a first planarization film that is lyophilic and a bank that is lyophobic (Wang, Paragraph 0034). However, Wang fails to mention a second planarization film and a process of forming the film in relation to the first planarization film and the bank. The prior art of Mishima (US 2018/0097192 A1) discloses the 
Therefore, Claim 16 is allowed. Claims 19, 22, 25-26 are allowed by virtue of their dependence on the allowed claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/MARIAM QURESHI/Examiner, Art Unit 2871